PER CURIAM.
The appellant, Albert Leon Wright, Jr., challenges the judgment and sentence imposed upon him after he was adjudicated guilty of sexual battery. We reverse the sentence.
Appellant was charged with sexual battery in violation of section 794.011(5), Florida Statutes (1993).. He entered a no contest plea. The trial court adjudicated appellant guilty and imposed a split sentence of six years in prison followed by ten years probation. Appellant filed a timely notice of appeal. _
When a split sentence is imposed, the total sanction (incarceration and probation) must not exceed the term provided by general law. Fla. R.Crim. P. 3.703(d)(30). The sexual battery conviction in this case is a second degree felony which has a statutory maximum of fifteen years imprisonment. § 775.082(3)(c), Fla. Stat. (1993). The total sanction of sixteen years exceeds the fifteen year statutory maximum by one year. Therefore, the sentence must be reversed and the case remanded to the trial court for resentencing. Robbins v. State, 641 So.2d 934 (Fla. 2d DCA 1994).
Reversed and remanded.
DANAHY, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.